Coulter, J.
After April, 1846, the defendant below was but a tenant at will: Overdeer v. Lewis, 1 W. & S. 90; Lesley v. Randolph, 4 Rawle, 126. In Bedford v. McIlherron, 2 S. & R. 50, it was ruled that when the lease is to expire at a particular time, the lessor may maintain ejectment without a notice to quit. The fact of the lessor having given a notice to quit, on the 1st of April, 1846, is a matter of no consequence whatever. He may have been instructed that the proper remedy did not lie in that direction, or he may have chosen to waive it and proceed by ejectment, which he had an undoubted right to do. The instruction of the court to the jury that the plaintiff could' not recover, was all wrong.
Judgment reversed, and a venire de novo awarded.